JOURNAL ENTRY AND OPINION
{¶ 1} On May 8, 2003, this appeal was remanded because the judgment entry appealed from was not a final order. The remand order included instructions that the appeal could be reinstated within fourteen days upon entry of a final order. As of the date of this order, no further action has been taken on this appeal.
 {¶ 2} Sua sponte, the appeal is dismissed for lack of a final appealable order and failure to timely enter a final order on remand.
Appeal dismissed.
PATRICIA A. BLACKMON, P.J., And SEAN C. GALLAGHER, J., Concur